                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                           )
  DAVID SHEPPARD                           )
                                           )
               Plaintiff,                  )
                                           )     No. 19 C 296
          v.                               )
                                                 Judge Virginia M. Kendall
                                           )
  THOMAS J. DART in his official and       )
  individual capacities; THE COOK
  COUNTY        SHERIFF'S    MERIT         )
  BOARD; KIM FOXX, in her official         )
  capacity as Cook County State's          )
  Attorney; and COOK COUNTY, a unit        )
  of local government as indemnitor;       )
  ZELDA WHITTLER (Ind. Cap.);
  GREGORY ERNST (Ind. Cap.); and           )
  BRADLEY CURRY (Ind. Cap.),               )
                                           )
           Defendants.                     )
                                           )

                      MEMORANDUM OPINION AND ORDER

      Plaintiff David Sheppard, a former long-time employee of the Cook County

Sheriff’s Office, filed this eleven count, forty-four page complaint challenging his

termination as a Police Investigator within the Sheriff's Office of Correctional

Information and Investigations Division. Among the eleven counts is a 42 U.S.C. §

1983 claim that Sheppard's First Amendment rights were violated. Sheppard alleges

that he was fired as a means of retaliation for his reporting of certain misconduct he

uncovered during the course of his employment. All Defendants moved to dismiss

Sheppard's claims on various grounds.          However, the Court need only address

                                    Page 1 of 11
Defendants’ Motion with respect to Count One. Because the Court ultimately finds

that the First Amendment retaliation claim—the only claim this Court has original

jurisdiction over—cannot state a claim, the remaining ten counts are remanded back

to the Circuit Court of Cook County for further proceedings.

                                  BACKGROUND

      David Sheppard began serving as a Cook County Sheriff's Police Officer in

June of 2004. (Dkt. 13, ¶ 29). Specifically, Sheppard worked in the Correctional

Information and Investigations Division (CIID) where he "investigate[d] information

and potential crimes committed by detainees and crimes committed on the Cook

County Department of Corrections ('CCDOC') properties…" (Id. at ¶¶ 38, 40). One

of the potential crimes that Sheppard believes he discovered was a money laundering

scheme orchestrated by CCDOC detainees. (Id. at ¶ 41). As part of his job, Sheppard

conducted an investigation and proposed plans to eliminate the scheme to his

supervisors, Defendants Curry and Ernst. (Id. at ¶ 42). Neither Curry nor Ernst did

anything to address the money laundering following Sheppard's report. (Id. at ¶ 43).

      During his employment, Sheppard also learned that an attorney battered a

detainee and subsequently filed a false police report about the incident. (Id. at ¶ 44).

Sheppard arrested the attorney, and then sought to file felony charges, but was

ultimately asked to withdraw the request to press felony charges by Defendants

Curry and Whittler. (Id. at ¶¶ 45-46). Sheppard declined to withdraw the charges,

but was later ordered to do so by Curry. (Id. at ¶ 48). Sheppard was also involved in

a coordinated investigation with the State's Attorney's Office regarding an internal



                                     Page 2 of 11
CCDOC incident. (Id. at ¶ 51). As part of the investigation, Sheppard requested

video evidence. (Id. at ¶ 52). After receiving initial pushback from the Sheriff’s Video

Unit regarding the request, Sheppard sought the assistance of Defendants Ernst and

Curry who only provided him with a redacted version of the video. (Id.). Sheppard

believed that the redacted video restricted the evidence in the case and therefore was

considered evidence tampering. (Id. at ¶ 53). The State's Attorney's Office ultimately

subpoenaed the non-redacted video. (Id. at ¶ 54).

      Separately, in 2016, Sheppard reported what he considered to be systemic

violations at CCDOC. First, he believed that detainees were regularly not being read

their Miranda rights. (Id. at ¶ 56). Second, Sheppard "discovered intake violations

of new arrestees." (Id. at ¶ 59). Again he reported his concerns to Curry and Ernst

who told him not to worry and did nothing to address his findings. (Id. at ¶¶ 58, 60).

      In March of 2017, Sheppard filed a report with the Cook County Office of the

Independent Inspector General (OIIG) regarding the above alleged violations. (Id. at

¶ 62). Sheppard then filed the same report with seven other state and federal

agencies and officials, including: Cook County Sheriff's Office of Professional Review,

Attorney General's Office of the State of Illinois, Cook County State's Attorney

Kimberly Foxx, Cook County Board President Toni Preckwinkle, Cook County Board

Commissioner Richard Boykin, Cook County Board Commissioner John P. Daley, and

the United States' Attorney's Office. (Id. at ¶ 64).

      Less than a month after submitting this report, Sheppard received notification

that he had to attend a Loudermill hearing to determine if he would be suspended



                                     Page 3 of 11
without pay pending a termination hearing before the Cook County Sheriff's Merit

Board. (Id. at ¶ 65). Sheppard came to learn that Ernst personally filed the complaint

against him. (Id. at ¶ 66). Sheriff Dart later approved Sheppard's suspension without

pay and the termination charges before the Merit Board. (Id. at ¶ 69). Ultimately,

the Merit Board terminated Sheppard for violating the Sherriff's Department rules

and regulations. (Dkt. 13-1, pg. 5). Specifically, Sheppard copied files, without

permission, that contained "testing scores, evaluations, attribute questions, and

operational questions for personnel who applied in the CIID Unit in 2013" in

preparation of a union grievance hearing scheduled for October 2016. (Id. at pg. 4).

      Sheppard filed this lawsuit in the Circuit Court of Cook County and

Defendants removed the case to Federal court. Along with his First Amendment

retaliation claim (Count One), Sheppard alleges violations of the Illinois

Whistleblower Act (Count Two), Illinois common law retaliatory discharge (Count

Three), violations of Illinois' Administrative Review Law (Counts Four – Six), Illinois

Mandamus actions (Counts Seven – Nine), a violation of the Illinois Open Meetings

Act (Count Ten), and a count for indemnification against Cook County (Count

Eleven).

                                LEGAL STANDARD

      To survive a motion to dismiss, the complaint “must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(internal quotations omitted). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to



                                     Page 4 of 11
draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The Court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1099 (7th Cir.

2015)    (quoting   Bell   Atlantic   Corp.   v.    Twombly,    550   U.S.   544,   555).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Toulon v. Cont'l Cas. Co., 877 F.3d 725, 734

(7th Cir. 2017) (citing Iqbal, 556 U.S. at 678.).

                                      DISCUSSION

I. Sheppard's First Amendment Retaliation Claim Fails as a Matter of Law

        The sole basis for this Court's jurisdiction over the instant matter is Sheppard's

§ 1983 claim that Defendants Dart, Whittler, Curry, and Ernst violated Sheppard's

First Amendment rights when they acted to suspend him without pay and referred

him to the Merit Board for termination. Sheppard argues this was done in retaliation

for his attempts to report violations of law occurring at the CCDOC.

        Public employees, by way of entering government service, necessarily agree to

curtail certain liberties otherwise enjoyed by private citizens. Garcetti v. Ceballos,

547 U.S. 410, 418 (2006) ("When a citizen enters government service, the citizen by

necessity must accept certain limitations on his or her freedom."). However, "a public

employee does not relinquish all First Amendment rights otherwise enjoyed by

citizens just by reason of his or her employment." City of San Diego v. Roe, 543 U.S.

77, 80 (2004). “In order to establish a prima facie case of unlawful First Amendment

retaliation, a public employee must establish that: (1) she engaged in constitutionally



                                       Page 5 of 11
protected speech; (2) she suffered a deprivation likely to deter her from exercising her

First Amendment rights; and (3) her speech was a motivating factor in her employer’s

adverse action.” Valentino v. Vill. of S. Chicago Heights, 575 F.3d 664, 670 (7th Cir.

2009). "[T]he threshold inquiry is whether the employee was speaking as a citizen;

only then [does the court] inquire into the content of the speech." Spiegla v. Hull, 481

F.3d 961, 965 (7th Cir. 2007). Though "when public employees make statements

pursuant to their official duties, the employees are not speaking as citizens for First

Amendment purposes, and the Constitution does not insulate their communications

from employer discipline." Garcetti, 547 U.S. at 421.

      Here, the Court's inquiry begins, and ends, with determining whether

Sheppard was speaking as a public employee or as a citizen when he distributed his

report documenting purported abuses to various agencies. There is no rigid test to

apply to conduct this analysis, nor is the Court confined to the formal language of an

employee's job description. Houskins v. Sheahan, 549 F.3d 480, 490 (7th Cir. 2008)

(writing that a Court looks at "what duties the employee is expected to perform, and

is not limited to the formal job description"). Rather, a reviewing court must "take a

'practical' view of whether an employee is speaking as an employee or as a citizen."

Tamayo v. Blagojevich, 526 F.3d 1074, 1092 (7th Cir. 2008). "[W]e must ask whether

the public employee spoke 'because that is part of what [the public employee] was

employed to do.'" Chrzanowski v. Bianchi, 725 F.3d 734, 740 (7th Cir. 2013) (quoting

Garcetti, 547 U.S. at 421).




                                     Page 6 of 11
      Sheppard's Amended Complaint contains a single sentence outlining his duties

as a Sheriff's Officer, but that single sentence is enough to prevent his claim from

going forward. Sheppard alleges that he "was assigned, inter alia, to investigate

information and potential crimes committed by detainees and crimes committed on

the Cook County Department of Corrections ("CCDOC") properties and related

duties." (Dkt. 13, ¶ 40). Even with this barebones and self-serving job description,

the questioned speech—distribution of a report to various agencies and agency

heads—was speech made by Sheppard in conjunction with his job responsibilities.

      Sheppard was responsible for investigating crimes committed on CCDOC

property and crimes committed by CCDOC detainees. Id. That is precisely what his

report contained. Sheppard purports to have uncovered a money laundering scheme

committed by detainees, along with several other "systemic" violations occurring at

the CCDOC. Both fit squarely within the reasonable universe of Sheppard's duties

as a public employee. See e.g., Rose v. Haney, 2017 WL 1833188, at *5 (N.D. Ill. May

8, 2017) ("Similarly, an employee who reports misconduct affecting an area within

his responsibility (even when not strictly required to report it), also speaks pursuant

to his official duties."); Spalding v. City of Chicago, 186 F. Supp. 3d 884, 904-05 (N.D.

Ill. 2016) (collecting cases and noting that it is a "settled principle that if a public

employee reports official misconduct in the manner directed by official policy, to a

supervisor, or to an external body with formal oversight responsibility, then the

employee speaks pursuant to her official duties and her speech is unprotected by the

First Amendment").      When speaking on an area directly within his realm of



                                      Page 7 of 11
responsibility, Sheppard is acting as a public employee even if the specific speech is

not delineated in his official job description or explicitly contemplated by the same.

See McArdle v. Peoria Sch. Dist. No. 150, 705 F.3d 751, 754 (7th Cir. 2013) ("This

court has held that a public employee's commentary about misconduct affecting an

area within her responsibility is considered speech as an employee even where

investigating and reporting misconduct is not included in her job description or

routine duties."); Vose v. Kliment, 506 F.3d 565, 572 (7th Cir. 2007) ("While Vose may

have gone beyond his ordinary daily job duties in reporting the suspected misconduct

outside his unit, it was not beyond his official duty as a sergeant…to ensure the

security and propriety of the narcotics unit's operations.").

      Sheppard no doubt alleges that he was speaking as a private citizen and not

as a public employee. See e.g. (Dkt. 13, ¶¶ 103-104) ("Plaintiff was not required to

report these issues to the OIIG, the State's Attorney's Office, or the external agencies

and officials, and did so as a citizen on matters of public concern, not pursuant to his

job duties. … Plaintiff was at no time acting pursuant to his job duties in reporting

the foregoing listed matters to the County OIIG or the State's Attorney's Office, and

the other agencies."). However, Sheppard "cannot escape the strictures of Garcetti by

including in [his] complaint the conclusory legal statement that [he spoke] 'as a

citizen … outside the duties of her employment.'" Tamayo, 526 F.3d at 1092. A

plaintiff's use of labels and conclusions is not adequate to survive a motion to dismiss,

nor is the Court "bound to accept as true a legal conclusion couched as a factual

allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986). The mere theoretical chance



                                      Page 8 of 11
that an employee spoke as a citizen is no longer sufficient to meet the notice pleading

requirements. Abcarian v. McDonald, 617 F.3d 931, 937 (7th Cir. 2010). Sheppard

has not met his obligation to plead specific facts suggesting his speech was made as

a private citizen. To the contrary, he has pled himself out of court. A comparison of

his job duties to the character of the speech reveals no daylight between the two

suggesting the speech could be anything but speech made in line with his job

responsibilities. See Kubiak v. City of Chicago, 810 F.3d 476, 482 (7th Cir. 2016)

(holding speech "intimately connected" with an employee's job only serves to bolster

the conclusion that an individual was speaking as an employee).

      That Sheppard ultimately distributed his report detailing various violations to

entities and individuals outside of the CCDOC does not change the calculus. There

is no bright line rule that speech made outside the formal structure of an employee's

hierarchy automatically renders the speech private. For example, in Trigillo v.

Snyder¸ the plaintiff was the manager of procurement for the Illinois Department of

Corrections.   During the course of her employment, she discovered potential

misconduct in the IDOC procurement process and reported this misconduct to the

Illinois attorney general, Department of Central Management Services, and the FBI.

Trigillo v. Snyder, 547 F.3d 826, 826-28 (7th Cir. 2008). Ultimately, the Court ruled

that Trigillo, an individual responsible for overseeing procurement transactions, was

not protected by the First Amendment when she reported internal misconduct to

external agencies. Trigillo, 547 F.3d at 830. Sheppard is no different. He was




                                     Page 9 of 11
responsible for investigating unlawful activity at the CCDOC and his report

concerned purported unlawful activity at the CCDOC.

      Though his intentions may have been laudable, Sheppard's actions do not

warrant First Amendment protection merely because of their praiseworthiness. Vose,

506 F.3d at 572 ("Vose's speech, albeit an honorable attempt to correct alleged

wrongdoing, was not protected by the First Amendment.”). Because Sheppard was

speaking about information within the scope of his job duties, he was doing so as

government employee and not as a private citizen. Therefore, the Court grants

Defendants' Motion to Dismiss for failure to state a claim as to Count One. (Dkt. 41).

The Court's dismissal of his First Amendment claim does not necessarily leave

Sheppard without any recourse. "The Supreme Court has noted that protection of a

government employee's exposure of misconduct involving his workplace is more

properly provided by whistleblower protection laws and labor codes." McArdle, 705

F.3d at 754. Nonetheless, as explained below, the Court declines to pass judgment

on his Illinois Whistleblower claim or any of the residual state law claims.

II. Pendent Jurisdiction and the Remaining State Law Claims

      Pendent jurisdiction allows a court which has jurisdiction over one claim to

exercise jurisdiction over other claims where jurisdiction may otherwise be

independently lacking. See Robinson Eng'g Co. Pension Plan & Tr. v. George, 223

F.3d 445, 449-50 (7th Cir. 2000).     District Courts maintain broad discretion to

relinquish pendent jurisdiction over state law claims when the "anchor" federal claim

drops out of the proceeding. See Dietchweiler by Dietchweiler v. Lucas, 827 F.3d 622,



                                    Page 10 of 11
631 (7th Cir. 2016). Sheppard's First Amendment retaliation claim—the sole basis

for federal question jurisdiction before the Court—has been dismissed with prejudice.

Accordingly, the Court declines to exercise pendent jurisdiction over the ten

remaining state law claims. The matter is remanded to the Circuit Court of Cook

County for further proceedings.

                                  CONCLUSION

      For the reasons stated within, the Sheriff Defendants' Motion to Dismiss is

granted and Count One is dismissed with prejudice. (Dkt. 41). The Court declines to

exercise pendent jurisdiction over the remaining state law claims and the case is

remanded back to state court. See 28 U.S.C. § 1367(c)(3). The remaining Motions to

Dismiss the state law claims are dismissed as moot. (Dkts. 38, 43).




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge
Date: September 25, 2019




                                   Page 11 of 11
